Exhibit 10.1

 



AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 4 (“Amendment”) is made and entered into as of the 15th day
of May, 2017 (“Effective Date”), and is by and between FORM Holdings Corp., a
Delaware corporation with its principal place of business at 780 Third Avenue,
12th Floor, New York, NY 10017 (“Company”) and Cliff J. Weinstein, an individual
residing at the address listed in the Company’s files (“Employee”)
(individually, a “Party” and collectively, the “Parties”).

 

WHEREAS the Parties entered into an Employment Agreement on February 13, 2013,
as amended on August 20, 2015, October 13, 2015 and January 18, 2017
(collectively, the “Agreement”); and

 

WHEREAS the Parties desire to amend certain terms of the Agreement as set forth
in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                  All capitalized terms not defined herein shall have the same
meaning ascribed to them in the Agreement.

 

2.                  All references to “Executive,” “Executive Vice President” or
“EVP” in the Agreement shall be replaced by “Employee.”

 

3.                  As of the Effective Date, Employee shall no longer be deemed
an Executive Officer of the Company but shall continue in his role as President
of the Company’s wholly owned subsidiary FLI Charge, Inc. (“FLI Charge”) and
otherwise provide services to the Company as requested by the Chief Executive
Officer of the Company.

 

4.                  Employee’s 5% incentive in FLI Charge, as set forth in
Section 5 of the Third Amendment to Employment Agreement dated January 18, 2017,
shall be increased to 6% (“Increased Percent Incentive”).

 

5.                  The Parties agree that the discussions and negotiations
related to this Amendment satisfy the requirement of Section 2 of the Agreement
related to negotiations of a new employment agreement for Employee and agree
that the Agreement will not be extended beyond December 31, 2017 and there will
be no new employment agreement.

 

6.                  The following shall replace Section 4(a) of the Agreement,
as amended

 

“(a) Adjusted Base Salary. For all services to be rendered by Employee pursuant
to this Agreement, from May 15, 2017 until December 31, 2017, the Base Salary
will be adjusted to an annual rate of $42,900 (which will be prorated for the
remainder of 2017) less applicable taxes, including income tax, FICA and FUTA,
and other appropriate deductions (the “Adjusted Base Salary”). The Adjusted Base
Salary shall be paid in periodic installments in accordance with the Company's
regular payroll practices.

 



1

 

 

The Parties agree that it is the intention for Employee to derive an increasing
portion of his total compensation from the Increased Percent Incentive of
Section 5, rather than from salary paid by the Company. All references to “Base
Salary” in Section 9 of the Agreement shall be replaced by “Adjusted Base
Salary” as set forth in this paragraph. Employee acknowledges and agrees that
the Company has made no representation or guarantee regarding (1) the current,
future or potential value of the Increased Percent Incentive or any incentive
set forth in Section 5, (2) the performance of FLI Charge, (3) that a Change of
Control of FLI Charge or Public Offering will or may occur, or (4) that the
Increased Percent Incentive will or may result in the Employee receiving
consideration greater than the amount that Employee would have received had he
continued to receive the Base Salary and any severance related thereto. Employee
understands the risk involved in receiving the Increased Percent Incentive in
lieu of the Base Salary and agrees to take such risk.

 

Employee acknowledges and agrees that any decisions related to or affecting any
incentive of Section 5 is in the sole and absolute discretion of the Company’s
Board of Directors (“Board”) and the Company does not guarantee that the Board
will make any decision or take any action now or in the future that may trigger
any incentive of Section 5.”

 

7.                  Employee acknowledges that this Amendment, the execution
thereof, and any communications or negotiations between Employee and the Company
related to this Amendment or otherwise, do not constitute a Good Reason
termination (as defined in the Agreement) under the Agreement.

 

8.                  This Amendment shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. This Amendment
may be executed in one or more counterparts, any one of which may be by
facsimile, and all of which taken together shall constitute one and the same
instrument.

 

9.                  Employee represents and agrees that he fully understands his
right to discuss all aspects of this Amendment with his private attorney, that
to the extent, if any that he desired, he availed himself of this right, that he
has carefully read and fully understands all provisions of this Amendment, that
he is competent to execute this Amendment, that his agreement to execute this
Amendment has not been obtained by any duress and that he freely and voluntarily
enters into it, and that he has read this document in its entirety and fully
understands the meaning, intent and consequences of this Amendment.

 

*       *       *

 



2

 




[Signature Page to Amendment No. 4 to Employment Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

 



        Cliff Weinstein                   FORM HOLDINGS CORP.                  
By:         Name: Andrew Perlman   Title: CEO

 

 



3

 